Gamble, J.,
delivered the opinion of the court.
The only questions submitted for our consideration are, whether the •court of common pleas erred in refusing to grant the defendant a new trial, on the ground that the verdict was against the weight of evidence; and in overruling his motion in arrest of judgment.
The court has become entirely satisfied that the exercise of the pow-er of revising the actions of the different courts of original jurisdiction upon motions for a new trial, on the ground that the verdict is against evidence or against the weight of evidence, would often produce great injustice. All persons, familiar with trials, must know that it is uterly impossible to bring before this court, upon paper, a real representation of the trial as it took place. The manner, the temper, the character of witnesses, as known to the jury, cannot be, spread upon paper; and the words of a witness, in whose testimony neither the jury nor the court had the slightest confidence, will read as well, and appear entitled to the same consideration when written upon the record, as would the *193language of the most impartial upright witness in the world. We cannot suppose that the courts, trying causes, are deficient in the firmness necessary to set aside verdicts when they are found, either under the influence of prejudice, or are opposed to the weight of the evidence. We have the confidence which the law entertains, that the judges, attending to the trials as they progress before them, will freely apply the remedy of granting a new trial, in every case where injustice is done by a verdict, found either without evidence or contrary to the weight, of evidence. From these considerations, this court will decline interfering with a judgment, upon the ground, that the court rendering it, has granted or refused anew trial, because of the verdict’s being against evidence, or against the weight of evidence.
The motion in arrest of judgment, was properly overruled. A person who employs the slave of another, without the master’s permission, to perform labor for him which exposes the life of the slave to danger, must bear the consequences of such engagement; and if the slave is killed by the effects of the business or employment in which he has been engaged, without his master’s permission, the person so employing him must pay his value to the master. The petition sufficiently charges the fact, that the death of the slave was the consequence of the particular employment in which the defendant, without his master’s permission, hadi engaged him.
The judgment is with the concurrence of the other judges, affirmed.